DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 7/11/2022 is acknowledged. Accordingly, claims 13, 16, 17, 21, 22, 25, 28 and 31-35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not include the organization and operation of the apparatus and, therefore, does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein pivoting the first and second body portions between the first and second coupled configurations causes the core member to pivot in relation to each of the first and second body portions”. However, this limitation is method step found in a device claim and, therefore, renders the claim indefinite. As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method claims. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. It is suggested to amend claim 5 to recite “wherein are pivotable between the first and second coupled configurations  causing the core member to pivot in relation to each of the first and second body portions”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohda (PG PUB 2005/0087241).
Re claim 1, Kohda discloses a fluid handling device 10 (Fig 1,2; it is noted that all reference characters cited below refer to Fig 1 and/or Fig 2 unless otherwise noted; it is also noted that second body portion 14 has not been provided with reference characters, but Para 50 discloses that “main components of the male coupling member 14 equivalent to those in the female coupling member 12 are designated by the same numerals”; therefore, many of these reference characters have been added into annotated Fig A below), comprising: a first body portion 12 defining a first lumen (the proximal and distal ends of which are labeled in annotated Fig A below) extending between a first port (defined by the distal end of tubular portion 18, labeled in annotated Fig A below) and a first aperture (the “rearward opening of the forward tubular portion 26-1” that is surrounded by o-ring 40, as seen in Fig 2 and described in Para 42); and a second body portion 14 defining a second lumen (the proximal and distal ends of which are labeled in annotated Fig A below) extending between a second port (defined by the proximal end of tubular portion 18, labeled in annotated Fig A below) and a second aperture (the “rearward opening of the forward tubular portion 26-1” that is surrounded by o-ring 40, as seen in Fig 2 and described in Para 42), wherein the first and second body portions are: (i) coupleable with each other (as seen in Fig 2) and (ii) separable from each other (as seen in Fig 1), wherein, while the first and second body portions are separated from each other, the first and second apertures are each occluded (as seen in Fig 1; “the rotatable valve member 30 is sealingly engaged with an o-ring 40 disposed circumferentially around the rearward opening of the forward tubular portion 26-1 so as to block a flow of fluid through the valve 22”, Para 42), and wherein, while the first and second body portions are coupled with each other, the fluid handling device is configurable in: (a) a first coupled configuration (the configuration shown in Fig 2, where the two body portions 12 and 14 are fully joined and each valve member 30 has rotated 90 degrees from its position of Fig 1) in which an open flow path (extending from the first port to the second port, as labeled in Fig A below) is defined between the first and second ports (as seen in Fig 2) and (b) a second coupled configuration (not shown in the drawings, but the configuration that occurs when the two tubular portions 26-1 of valve holders 26 are first in contact but have yet to push on one another; i.e. the first contact made between the tube portions 26-1 when valve 22 begins to move “from the closing position, as shown in Fig 1, into the opening position as shown in Fig 2”, Para 44) in which the first and second apertures are each occluded (since tubular portions 26-1 have yet to push on each other, they would not rotate the valve member 30 since Para 41 discloses that only movement of the valve holders 26 causes rotations of the valve member 30).

    PNG
    media_image1.png
    927
    1210
    media_image1.png
    Greyscale

Re claim 3, Kohda discloses that the first body portion is pivotable in relation to the second portion to reconfigure the fluid handling device between the first and second coupled configurations (although not explicitly disclosed as pivoting relative to one another, one of ordinary skill in the art would recognize that the first and second portions are structurally formed such that first portion 12 could be rotated relative to second portion 14 while they are being moved linearly together from the position seen in Fig 1 to the position seen in Fig 2; therefore, the two are “pivotable” in relation to one another “to reconfigure the fluid handling device between the first and second couple configurations” as claimed).
Re claim 4, Kohda discloses a core member 30 (there is a valve member 30 in each of the first portion 12 and the second portion 14; it is the valve member 30 in the first portion 12 that reads on the “core member” for claims 4-6) pivotably coupled with the second body portion (as described in Para 44, as the second body portion 14 pushes against the first body portion, the core member 30 of the first portion 12 pivots – therefore, the core member 30 of the first portion 12 is “pivotably coupled” with the second body portion).
Re claim 5, Kohda discloses that pivoting the first and second body portions between the first and second coupled configurations causes the core member to pivot in relation to each of the first and second body portions (although not explicitly disclosed as pivoting relative to one another between the first and second configurations, one of ordinary skill in the art would recognize that the portions are structurally capable of allowing the first portion 12 to rotate relative to second portion 14 while they are being moved linearly together from the position seen in Fig 1 to the position seen in Fig 2, which causes the core member to pivot in relation to both the body portions).
Re claim 6, Kohda discloses that an engagement mechanism 38 (there is a valve pin 38 in each of the first portion 12 and the second portion 14; it is the pin 38 in the first portion 12 that reads on the “engagement mechanism”) between the first body portion and the core member (as seen in Fig 1) limits how much the core member can pivot in relation to the first body portion (Para 44).  
Re claim 7, Kohda discloses a core member 30 (there is a valve member 30 in each of the first portion 12 and the second portion 14; it is the valve member 30 in the second portion 14 that reads on the “core member” for claims 7-9) movably coupled with the second body portion (Para 41,44), wherein the core member defines a central lumen 30-1 (Fig 4), and wherein the open flow path comprises the central lumen (as seen in Fig 2).
Re claim 8, Kohda discloses that the open flow path is linear and unobstructed (as seen in Fig 2).
Re claim 9, Kohda discloses that while the first and second body portions are separated from each other, each end of the central lumen is occluded by the second body portion (as seen in Fig 1; Para 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2015/0126958 to Sanders et al., PG PUB 2016/0022538 to Pavlik, PG PUB 2019/0275316 to Stjernberg Bejhed et al., and WO 2009/050173 to Pollack read on at least the independent claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783